 Case 1:18-cv-17052-RBK-AMD Document 17 Filed 06/26/19 Page 1 of 2 PageID: 55



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY
                                      CAMDEN VICINAGE

DENNIS MAURER,                              :
                                            :
             Plaintiff,                     :
                                            :
vs.                                         : Case No. 1:18-cv-17052-RBK-AMD
                                            :
SSN EGG HARBOR, LLC,                        :
                                            :
             Defendant.                     :
___________________________________________ :


                                  NOTICE OF SETTLEMENT

        The parties respectfully notify the Court that the parties have agreed in principle to settle

 the above-captioned matter. Counsel for the parties are in the process of preparing and finalizing

 the Settlement Agreement and Stipulated Dismissal, and expect those documents to be executed

 within the next thirty days.

        Plaintiff files this Notice with consent of Defendant.



 Dated: June 26, 2019

                                                       Respectfully submitted,

                                                         /s/ Jon G. Shadinger Jr.
                                                       _________________________________
                                                       Jon G. Shadinger Jr., Esq.
                                                       Shadinger Law, LLC
                                                       160 Cumberland Avenue
                                                       Estell Manor, NJ 08319
                                                       Tel: (609) 319-5399
                                                       Fax: (314) 898-4053
                                                       js@shadingerlaw.com
                                                       Attorney for Plaintiff
Case 1:18-cv-17052-RBK-AMD Document 17 Filed 06/26/19 Page 2 of 2 PageID: 56




                                CERTIFICATE OF SERVICE

   The undersigned hereby certifies that on the 26th day of June, 2019, I caused a true and

correct copy of the foregoing document to be electronically filed with the Clerk of Court using

the CM/ECF system, which will send notification of such filing to all counsel of record.




                                                                  /s/ Jon G. Shadinger Jr.
                                                                  _________________________
                                                                             Jon G. Shadinger Jr.
